Citation Nr: 1336163	
Decision Date: 11/06/13    Archive Date: 11/13/13

DOCKET NO.  07-17 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability on an extraschedular basis before May 24, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1974 to December 1975. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2006 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In December 2009, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  The transcript of the hearing has been associated with the Veteran's file. 

In April 2010, the Board remanded the case for additional development.  While on remand, in a rating decision in September 2010, the RO granted a 100 percent schedular rating for service-connected bipolar disorder, effective from May 24, 2010, the date of VA examination. 

In February 2013 the Board remanded the issue of entitlement to a total disability rating for compensation based on individual unemployability before May 24, 2010 for referral to VA's Director of Compensation and Pension Service for extraschedular consideration.


FINDING OF FACT

Prior to May 24, 2010, the Veteran was unable to follow a substantially gainful occupation as a result of his service-connected bipolar disorder.





CONCLUSION OF LAW

The criteria for a total disability rating for compensation based on individual unemployability on an extraschedular basis before May 24, 2010 have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.16 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

As the claim is granted, VCAA compliance need not be further addressed.  


REASONS AND BASES FOR FINDING AND CONCLUSION

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.   38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. §§ 3.341, 4.19.





For the time period prior to May 24, 2010, the Veteran's only compensable rated service-connected disability was bipolar disorder, rated 50 percent disabling from November 8, 2004, the date of his claim for service connection.  The Veteran filed his claim for a total disability based on individual unemployability in July 2005.

The Veteran does not met the schedular criteria for a total rating for compensation purposes based on individual unemployability prior to May 24, 2010, under the provisions of 38 C.F.R. § 4.16.  However, the analysis does not end here.  The Veteran can be granted a total rating if it is shown that his service-connected disabilities, when considered in light of his education and occupational experience, render him unable to obtain or retain substantially gainful employment. 38 C.F.R. § 4.16(b).

An opinion was obtained from the VA Director of Compensation and Pension Service (Director) with regard to an extraschedular rating.  In June 2013, the Director determined that the overall evidentiary record failed to satisfactorily demonstrate that the Veteran had been rendered incapable of securing and maintaining gainful employment as the result of service-connected disabilities prior to May 24, 2010.

On his application for individual unemployability in July 2005 the Veteran reported that he had one year of college and last worked full time in 2004.  He reported work as a newspaper distributor and in telephone customer service with the most he had ever earned in one year listed as $17,000.

On VA examination in March 2005, the finding was severe bipolar disorder with psychotic features.  A GAF score of 40 was assigned, which the examiner noted reflected serious impairment in social and occupational functioning.

In June 2005, VA records show a GAF score of 35.




On VA examination in March 2006, the Veteran stated that his usual occupation was "construction," but he had engaged in other jobs over the years.  He stated that he had not worked for the last one to two years, which he attributed to the inability to multitask due to his service-connected psychiatric disorder.  The GAF score of 50.  The VA examiner stated that the Veteran was capable of functioning in simple unskilled work and in work settings without other individuals or close supervision, for example, filing and data entry.

In May 2006, VA records show that the Veteran had difficulty staying focused on the questions asked.  The GAF score was 45.  In July 2006, it was noted that the Veteran has problems with short term memory and focusing.  The GAF was 47.  In March 2007, the GAF score was 45.

On VA examination on May 24, 2010, it was noted that the Veteran had not worked since 2005.  The GAF score was 50.  The VA examiner stated that the service-connected bipolar disorder caused the Veteran to make poor choices when he was in a manic phase of the disorder with grandiose thinking, pressured speech, racing thoughts, and excessive goal-directed behavior.  The Veteran was described as unable to hold a job due to his outspoken anger and paranoid thinking.  The VA examiner stated that the Veteran's unemployability was caused by or a result of his bipolar disorder, and that the Veteran had not been able to hold steady job since leaving the military due to unpredictable mood swings and poor judgment in dealing with people.

The record show shows that the Veteran has not worked during the period of the appeal.  In March 2006, the VA examiner stated that the Veteran could function in filing or data entry.  Nevertheless, the GAF scores were in the 40s, which is indicative of the inability to keep a job.  In May 2010, the VA examiner determined that the Veteran's service-connected bipolar disorder resulted in unemployability and that the Veteran had not been able to keep a steady job since the Veteran left service.  



In evaluating the evidence, the Global Assessment of Functioning (GAF) scores reflect the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a GAF score of 31 to 40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  

A GAF score of 41 to 50 indicates serious impairment in social, or occupational functioning (e.g. unable to keep a job).

While there is evidence the Veteran is likely capable of securing a job that requires simple tasks in an isolating setting and without close supervision, the record shows that during the appeal period the Veteran was unable to follow a substantially gainful occupation as a result of his service-connected disability. 

Therefore, the Board finds that the service-connected bipolar disorder rendered the Veteran unable to follow a substantially gainful employment occupation on an extraschedular basis before May 24, 2010.


ORDER

A total disability rating for compensation based on individual unemployability on an extraschedular basis before May 24, 2010 is granted.


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


